Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/22/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive. The 35 U.S.C. 103 rejections have been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner's amendment was given in an interview with Mr. Edward J. Wixted on 06/01/2022.
The application has been amended as follows:
	1. (Previously Presented) A computer-implemented method comprising: 
	capturing, by one or more processors, a snapshot of content of a web page displayed at a user interface screen, the web page of a website that does not utilize an automated interactive support service; 
	prior to receiving a user query, generating, by one or more processors, an automated interactive support prompt based on an analysis of the captured snapshot, wherein generating the automated interactive support prompt based on the analysis of the captured snapshot comprises: 
		identifying, by one or more processors, a domain of the web page from the content in the captured snapshot; 
		analyzing, by one or more processors, the captured snapshot to identify a plurality of user interface elements within the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform; and 
		determining, by one or more processors, a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform; and 
	displaying the automated interactive support prompt as an overlay on the web page at the user interface screen, the automated interactive support prompt comprising the phrase and a mechanism for the user to respond to the phrase.  

	2. (Previously Presented) The computer-implemented method of claim 1, wherein the automated interactive support prompt is a virtual chat-bot.  

	3. (Previously Presented) The computer-implemented method of claim 1, wherein analyzing the captured snapshot to identify the plurality of user interface elements within the content in the captured snapshot comprises: 
	accessing, by one or more processors, at least one user interface element recognition model that is trained to recognize user interface elements; and 
	inputting, by one or more processors, the snapshot into the at least one user interface element recognition model to identify the plurality of user interface elements.  

	4. 	(Previously Presented) The computer-implemented method of claim 1, further comprising: 	
	identifying, by one or more processors, the action for the user to perform based on: 
		accessing, by one or more processors, at least one model that is trained to recognize user interface element actions; and 
		inputting, by one or more processors, the respective user interface element into the at least one model to identify the action for the user to perform.  

	5. (Previously Presented) The computer-implemented method of claim 1, wherein determining the phrase comprises: 
	parsing, by one or more processors, a plurality of scripts to generate a plurality of phrases; 
	selecting, by one or more processors, a sample phrase from the plurality of phrases based on the respective user interface element that is associated with the action for the user to perform; and 
	modifying, by one or more processors, the sample phrase based on the domain to generate the phrase.  

	6. (Previously Presented) The computer-implemented method of claim 5, wherein the plurality of phrases comprises a selection from the group consisting of: a website script and a user interface application script.  

	7. (Previously Presented) The computer-implemented method of claim 1, wherein the domain is associated with a service selected from the group consisting of: booking a flight, booking a hotel, booking a rental car, and ordering food.  

	8. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
	generating, by one or more processors, a second automated interactive support prompt in response to receiving a user interaction; and 
	displaying, by one or more processors, the second automated interactive support prompt at the user interface screen.  

	9. (Previously Presented) The computer-implemented method of claim 8, wherein generating the second automated interactive support prompt comprises: 
	identifying, by one or more processors, based on analyzing the captured snapshot, a second user interface element of the plurality of user interface elements; 
	determining, by one or more processors, a second action associated with the second user interface element; 
	determining, by one or more processors, a second phrase based on: (i) the received user interaction, (ii) the domain, (iii) the second user interface element, and (iv) the second action; and 
	generating, by one or more processors, the second automated interactive support prompt, the second automated interactive support prompt comprising the second phrase.  

	10-11. (Canceled)  

	12. (Currently Amended) An apparatus comprising: 
	a memory; 
	a user interface screen configured to display content of a web page of a website that does not utilize an automated interactive support service, the web page associated with a domain for a particular service; and 
	a controller coupled to the memory and to the user interface screen, the controller configured to: 
		capture a snapshot of the content displayed at the user interface screen; 
		prior to receiving a user query, generate [[the]] an automated interactive support prompt based on an analysis of the captured snapshot, wherein generating the automated interactive support prompt based on the analysis of the captured snapshot comprises: 
			identifying a domain of the web page from the content in the captured snapshot;[AltContent: rect]			analyzing the captured snapshot to identify a plurality of user interface elements within the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform; and[AltContent: rect]			determining a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform; and 
		displaying the automated interactive support prompt as an overlay on the web page at the user interface screen, the automated interactive support prompt comprising the phrase and a mechanism for the user to respond to the phrase.  

	13. (Previously Presented) The apparatus of claim 12, wherein the automated interactive support prompt is a virtual chat-bot.  

	14-15. (Canceled)  

	16. (Previously Presented) A computer program product comprising: 
	one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising: 
	program instructions to capture a snapshot of content of a web page displayed at a user interface screen, the web page of a website that does not utilize an automated interactive support service; 
	program instructions to, prior to receiving a user query, generate an automated interactive support prompt based on an analysis of the captured snapshot, wherein the program instructions to generate the automated interactive support prompt based on the analysis of the captured snapshot comprise: 
		program instructions to identify a domain of the web page from the content in the captured snapshot; 
		program instructions to analyze the captured snapshot to identify a plurality of user interface elements within the captured snapshot, wherein a respective user interface element is associated with an action for a user to perform; and 
		program instructions to determine a phrase based on: (i) the domain and (ii) the respective user interface element that is associated with the action for the user to perform; and 
	program instructions to display the automated interactive support prompt as an overlay on the web page at the user interface screen, the automated interactive support prompt comprising the phrase and a mechanism for the user to respond to the phrase. 
 
	17. (Previously Presented) The computer program product of claim 16, wherein the automated interactive support prompt is a virtual chat-bot.  

	18. (Previously Presented) The computer program product of claim 16, wherein the program instructions further comprise: 
	program instructions, collectively stored on the one or more computer readable storage media, to generate a second automated interactive support prompt in response to receiving a user interaction; and 
	program instructions, collectively stored on the one or more computer readable storage media, to display the second automated interactive support prompt at the user interface screen.  

	19. (Canceled)  

	20. (Previously Presented) The computer program product of claim 16, wherein the domain is associated with a service selected from the group consisting of: booking a flight, booking a hotel, booking a rental car, and ordering food.  

	21. (Previously Presented) The computer-implemented method of claim 1, wherein: 
	the action for the user to perform is selected from the group consisting of: selecting a single item from among a group of pre-defined items, selecting a task, selecting from among one or more attributes, inputting at least one attribute via an entry prompt, and inputting a string of text via an entry prompt; and 
	the one or more attributes comprise a rating value.  

	22. (Previously Presented) The computer-implemented method of claim 1, wherein capturing the snapshot of the content of the web page displayed at the user interface screen further comprises: 
	capturing, by one or more processors, a portion of source code corresponding to the web page. 
 
	23-24. (Canceled)  

	25. (Previously Presented) The computer-implemented method of claim 1, wherein capturing the snapshot of content of the web page displayed at the user interface screen comprises performing, by one or more processors, a screenshot operation to capture the snapshot of the web page displayed a the user interface screen.   

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Regarding the novelty/non-obviousness of claims 1, 12, and 16 (and their dependents), the closest prior art is as follows:
	Kandregula (U.S. Patent Application Publication No. 20140155022) teaches a system to monitor usage of mobile devices, wherein the system includes an on-device meter for capturing screenshots and/or the additional data, which are transmitted to a monitoring data collection site for processing.  For instance, the screenshots and/or the additional data received from the on-device meter 132 are processed to identify patterns and/or shapes (e.g., icons, logos, barcodes, landmarks, etc.) within the screenshots.
	Kashi (U.S. Patent Application Publication No. 20160179323) teaches displaying an automated interactive support prompt as an overlay on a web page at a user interface screen, wherein the automated interactive support prompt includes a phrase and a mechanism for the user to respond to the phrase.  For instance, upon receiving a selection to start the text chat communication, a chat 
window is displayed over a webpage in window.
	SiliconAngle (https://www.youtube.com/watch?v=9JbmAw1E-Wg&t=424s) teaches a system including a processor for generating an automated interactive support prompt prior to receiving a user query.  The processor can determine phrase based on a domain and a user interface element that is associated with an action for the user to perform.  For instance, the processor generates the phrase “Nice! Your order is complete” based on selection of the “BUY IT” icon in the personal shopping assistant domain.
	The prior art does not teach generating an automated interactive support prompt based on an analysis of the captured snapshot.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628